DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180” has been used to designate both controller and processor ([00313]-[00318], [00322]-[00327], [00331], [00335], [00344]-[00350], [00373]-[00376]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because Claim 9 recites wherein DM-RSs of the PUSCH and the SSB are QCL for QCL type D (last line).  Suggest spelling out QCL (quasi co-located as defined in [00172] of the disclosure).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 8, 9 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites classifying, when it is determined that …, an image into …; Claim 4 recites wherein the recognizing of a sound comprises feeding back, when it is determined that …, an image ….  It is unclear whether the image recited as “an image” is the same photographed image recited in line 2 in Claim 1.
Regarding Claims 6, 8 and 18-19, Claim 6 recites the fed back image is displayed through the display; Claim 8 recites receiving, from the network; Claim 18 recites wherein the processor receives, from the network; Claim 19 recites wherein the processor performs an initial access procedure with the network; Claim 19 recites wherein the sound information is transmitted to the network through the PUSCH.  There is insufficient antecedent basis for these limitations in the above claims.
Finally, Claim 9 recites wherein DM-RSs of the PUSCH and the SSB are QCL for QCL type D.  The acronym DM-RSs is not defined in the specification; therefore this acronym can be interpreted by open-ended explanations. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input unit for obtaining sound information …; a processor for controlling … in Claim 11 and a communication unit for transmitting … in Claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/ 0144194 A1).
Regarding Claim 1, Park discloses a method ([0001]: The present invention relates to a method and an apparatus for classifying videos) of controlling an intelligent device ([0013]: intelligent multilayer classification), the method comprising: 
obtaining sound information from a photographed image ([0035]: The audio extractor 100 extracts audio data from inputted AV (Audio & Video) stream and [0039]: the audio signal classifier 200 receives data corresponding to the audio signal); 
learning the obtained sound information and recognizing a sound based on the result of the learned sound information ([0044]: the composite feature decision unit 220 can process acoustic feature information for each time interval obtained from the acoustic feature extracting unit 210 as primary feature data, and decide composite feature information on the basis of the primary feature data.  [0050]: the category determination unit 230 determines classification category of the audio data. Note Park does not explicitly use the phrase learning the obtained sound information.  However it would have been obvious to a POSITA before the effective filing date of the claimed invention that the processing acoustic feature information and deciding composite feature information is a learning process since Park teaches or suggests using neural network used for Artificial Intelligence and machine learning is a branch of AI); and 
classifying the image based on the recognized sound (Fig.1 and [0057]: the video classifier 300 can process the detailed classification of the video on the basis of the broad category information classified by the audio signal classifier 20).

Regarding Claim 2, Park teaches or suggests setting a sound tag to the classified image; and storing the set sound tag ([0148]: for filtering harmful content according to the video classification method of the present invention, the broad category information classified by the audio signal classifier 200 and the detailed category information classified by the video classifier 300 can be used. Also, the broad category information and the detailed category information can be utilized to index specific content. In addition, it can be applied to a new content generation that creates content grouped by the detailed category according to the video classification method).

Regarding Claim 3, Park teaches or suggests wherein the recognizing of a sound comprises classifying, when it is determined that a state of recognizing the sound is a clear state, an image into predetermined categories based on the recognized sound ([0135]: video feature information that the video category classifier of the video classifier 300 tries to index can be different among broad categories determined by audio classification of the audio signal classifier 200. [0147]: classifying video based on audio signal.  Also see Fig.9).

Regarding Claims 4 and 6, Park further teaches or suggests wherein the recognizing of a sound comprises feeding back, when it is determined that a state of recognizing the sound is an unclear state, an image without classifying the image into predetermined categories based on the unclearly recognized sound and wherein the fed back image is displayed through the display ([0076]: For example, the plurality of frequency classifiers 213 may include a first frequency classifier corresponding to human voices, a second frequency classifier corresponding to instrumental sounds such as violin, cello, piano, drum, guitar, bass, etc. and a Nth frequency classifier corresponding to sounds such as detonation, gunshot, sounds or sound effects such as cheering, handclapping, engine sounds such as vehicle exhaust sound, natural sound such as noise, and miscellaneous sound.  [0117]: If audio features of the video and features of the actual video are very different from each other and there is no feature information corresponding to a detailed category, the video classifier 300 sends it to the miscellaneous classifier to perform additional classification and complemental process using conventional method that specifies main objects directly.  [0008] discloses there is an alternative of direct classification method that a producer who produced the video or a viewer who watched the video put a tag. But, there is an obvious limitation.  Park teaches it is possible to class sound as unclear such as noise or miscellaneous.  Park further teaches if audio features of the video and features of the actual video are very different from each other and there is no feature information corresponding to a detailed category, a conventional method can be used to tag the video and one of the conventional method is manual tag.  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to incorporate the teaching of Park and to add the limitation of wherein the recognizing of a sound comprises feeding back, when it is determined that a state of recognizing the sound is an unclear state, an image without classifying the image into predetermined categories based on the unclearly recognized sound and wherein the fed back image is displayed through the display so that a manual classification can be performed).

Regarding Claim 5, Park discloses wherein the classifying of the image comprises classifying the image using a clustering algorithm capable of collecting and classifying the recognized sounds within a threshold of a pattern sample vector ([0043]: The acoustic feature extracting unit 210 can analyze audio signals using frequency block separation method utilizing Fourier transform or pattern matching method identifying specific patterns matched with time-specific data of frequency, and it can determine the existence and occurrence interval of acoustic feature information using spectrograph, hidden Markov model, Gaussian mixture model, etc.).

Regarding Claim 7, Park discloses wherein the sound information is converted to data using at least one of a pulse code modulation method, a fast Fourier transform algorithm, a Fourier transform algorithm, and a spectrogram algorithm ([0043]: The acoustic feature extracting unit 210 can analyze audio signals using frequency block separation method utilizing Fourier transform or pattern matching method identifying specific patterns matched with time-specific data of frequency, and it can determine the existence and occurrence interval of acoustic feature information using spectrograph, hidden Markov model, Gaussian mixture model, etc.  [0075]: The frequency conversion analysis module 211 analyzes the audio data based on frequency, and generates frequency spectrogram of voice signal for each time interval to provide to the pattern matching module 215).

Regarding Claim 11, Claim 11 is in similar scope to Claim 1 except in the format of “device” and the device further includes a display for displaying the image.  Park discloses comprising a display for display the image ([0013]: FIG. 13 shows characteristics of animation and drama videos. For both animation and drama, a logo indicating a title of the respective video can be displayed upper left/right side).  Therefore the rejection to Claim 1 is also applied to Claim 11.

Regarding Claims 12-17, Claims 12-17 are in similar scopes to Claims 2-7 except in the format of “device”.  Therefore the rejections to Claims 2-7 are also applied to Claim 12-17.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/ 0144194 A1) as applied to Claims 1 and 11 above, and further in view of Guo et al. (US 2019/0141693 A1).
Regarding Claim 8, Park discloses the SI classification system uses in 5G application ([0002]).  But Park fails to explicitly disclose further comprising receiving, from the network, downlink control information (DCI) used for scheduling transmission of the sound information obtained from at least one sensor provided inside the intelligent device, wherein the sound information is transmitted to the network based on the DCI.
from the BS, a downlink control information (DCI) format to schedule a transmission over a physical uplink shared channel (PUSCH) (Abstract and Fig.19 step 1911).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Guo into that of Park and to add the limitation of receiving, from the network, downlink control information (DCI) used for scheduling transmission of the sound information obtained from at least one sensor provided inside the intelligent device, wherein the sound information is transmitted to the network based on the DCI in order to allow a UE to communicate a base station through 5G network.

Regarding Claim 18, Claim 18 is in similar scope to Claim 8 except in the format of “device”.  Therefore the rejection to Claim 8 is also applied to Claim 18.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/ 0144194 A1) in view of Guo et al. (US 2019/0141693 A1) as applied to Claims 8 and 18 above, and further in view of Huang et al. (US 2019/0320469 A1).
Regarding Claim 9, Guo further discloses wherein the sound information is transmitted to the network through a physical uplink shared channel (PUSCH) ([0018]: The BS further comprises a transceiver operably connected to the processor, the transceiver configured to transmit, to a UE, the system configuration information identifying the set of PUCCH resources, wherein each of the set of PUCCH resources is identified via an identifier (ID) and information associated with the Tx beam, transmit, to the UE, scheduling information including a DCI format to schedule the UE with a transmission over a physical uplink shared channel (PUSCH), and receive, from the UE, data over the PUSCH based on the scheduling information using an receive (Rx) beam that corresponds to the Tx beam applied to a transmission over the PUSCH by the U), and wherein DM-RSs of the PUSCH and the SSB are QCL for QCL type D ([0329]: In one embodiment, the UE can assume a UE-specific PDCCH MAC CE message is used to indicate one TCI state for CORESET #0. If a UE receives a UE-specific PDCCH MAC CE message with the field ‘CORESET ID’ in that message set to 0, the UE can assume that message indicates one TCI state for CORESET #0 and the field ‘TCI state ID’ in that MAC CE message indicates the index of one TCI state among those TCI states that are configured for that UE through higher layer parameters. The UE can assume the indicated TCI state provides quasi co-location information of the DM-RS antenna port for PDCCH detection in a UE-specific search space associated with CORESET #0. In one example, the UE can assume the CSI-RS or TRS for QCL-type D (or called spatial Rx parameter) in the indicated TCI state indicated for CORESET#0 is always configured with a SS/PBCH block (SSB) as the source for QCL assumption. In one example, the UE shall use a ‘chain-rule’ to derive one SSB index as the spatial QCL source for CORESET#0. With the indicated TCI state for CORESET#0 in a UE-specific PDCCH MAC CE message, the UE can be requested to find which SSB index is the spatial QCL source for the CSI-RS or TRS contained in the indicated TCI states for at least spatial Rx parameter property and then assume the determined SSB index provides the spatial QCL source (or called source of QCL type D, or source for spatial Rx parameter) for CORESET #0).
But Park modified by Guo fails to explicitly recite comprising performing an initial access procedure with the network based on a synchronization signal block (SSB).
performing an initial access procedure with the network based on a synchronization signal block (SSB), wherein the sound information is transmitted to the network through a physical uplink shared channel (PUSCH), and wherein DM-RSs of the PUSCH and the SSB are QCL for QCL type D ([0122]: The UE receives an activation command [10, TS 38.321] used to map up to 8 TCI states to the codepoints of the DCI field ‘Transmission Configuration Indication’. After a UE receives [initial] higher layer configuration of TCI states and before reception of the activation command, the UE may assume that the antenna ports of one DM-RS port group of PDSCH of a serving cell are spatially quasi co-located with the SSB determined in the initial access procedure with respect to Doppler shift, Doppler spread, average delay, delay spread, spatial Rx parameters, where applicable) had been known to a POSITA before the effective filing date of the claimed invention.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Huang into that of Park modified by Guo and to add the limitation of wherein DM-RSs of the PUSCH and the SSB are QCL for QCL type D in order to allow the intelligent AI device in 5G network.

Regarding Claim 19, Claim 19 is in similar scope to Claim 9 except in the format of “device”.  Therefore the rejection to Claim 9 is also applied to Claim 19.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/ 0144194 A1) in view of Guo et al. (US 2019/0141693 A1) and Huang et al. (US 2019/0320469 A1) as applied to Claims 9 and 19 above, and further in view of  5GAA (“Toward fully connected vehicles: Edge computing for advanced automotive communications”, white paper by 5GAA, December 2017).
Regarding Claim 10, Park as modified fails to disclose controlling a communication unit to transmit the sound information to an AI processor included in the network; and controlling the communication unit to receive AI processed information from the AI processor, wherein the AI processed information is information determined to any one of a clear state in which the sound is clearly recognized or an unclear state in which the sound is unclearly recognized.
However 5GAA discloses V2X (Vehicle-to-everything) communication had already been known to a POSITA before the effective filing date of the claimed invention (p.4 Fig.1).  5GAA discloses the V2X uses a cloud server (p.4 Fig.1).  5GAA teaches or suggests the importance of artificial intelligence needed to provide the required levels of autonomy (p.12 lines 13-14) and Wireless communication is a key enabling technology for co-operative intelligent transportation systems (p.12 line 21).  The wireless communication includes 5G (p.16 second last paragraph: In particular, from a standardization perspective, some use cases targeting fully connected cars will require the fulfillment of challenging requirements, possible only with the introduction of 5G networks).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of 5GAA into that of Park as modified and to include a communication unit and to add the limitation of controlling a communication unit to transmit the sound information to an AI processor (Edge server) included in the network (5G network used in V2X); and controlling the communication unit to receive AI processed information from the AI processor (cloud server), wherein the AI processed information is information determined to any one of a clear state in which the sound is clearly recognized or an unclear state in which the sound is unclearly recognized (through using server’s processor) in order to allow vehicles to share camera images of road conditions and limitless computing power compared to any in-vehicle embedded processor environment as taught by 5GAA (p.9 second last paragraph and p.10 third last paragraph).

Regarding Claim 20, Claim 20 is in similar scope to Claim 10 except in the format of “device”.  Therefore the rejection to Claim 10 is also applied to Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YINGCHUN HE/Primary Examiner, Art Unit 2613